Citation Nr: 1524027	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  14-26 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for coronary artery disease, including as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from June 1970 to October 1971. 

This case comes before the Board of Veterans Appeals (Board) on appeal from an August 2011 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, jurisdiction later being transferred to                    the RO in Montgomery, Alabama. 

Whereas by July 2008 unappealed rating decision this claim was previously denied, the revised state of the law on subsequent amendment permits entitlement to service connection for ischemic heart disease on a presumptive basis under 38 C.F.R.                  § 3.309(e).  See 75 Fed. Reg. 39,843 (July 13, 2010).  Therefore, the Veteran's claim will be reviewed de novo (on the merits) rather than first requiring presentation of new and material evidence to reopen the matter.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  See also 38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to VA's obligation to assist the Veteran with evidentiary development of his claim, there are private treatment records regarding which thorough measures should be undertaken in order to obtain them.  Several years ago the Veteran identified Carraway Hospital as a treatment provider for various medical conditions for which compensation was sought, and records were duly procured.  By more recent March 2011 statement however the Veteran also indicated having undergone 1988 open heart surgery at said facility, and given overwhelming significance of such information to the outcome of this claim, further records inquiry is warranted.
To fully address the subject of causation and ensure a thorough decisional record, in light of the Veteran's post-service symptomatology and documented chest pains in service VA Compensation and Pension examination is also directed.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's most recent VA outpatient treatment records and associate copies with the claims folder.

2. Request that the Veteran complete a medical authorization form to obtain records from the appropriate records depository for the Carraway Methodist Medical Center in Birmingham, Alabama (the original hospital             by that name has since closed) regarding the Veteran's 1988 open heart surgery at that facility.  Then obtain the records identified based on the information provided.               If any of the requested records are unavailable, clearly document this fact and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R.                § 3.159(e).

3. Then schedule the Veteran for a VA examination regarding coronary artery disease.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, including audiometric testing, and all findings should be set forth in detail. 

The examiner should opine with regard to whether                 the Veteran's coronary artery disease at least as likely    as not (50 percent or greater probability) was incurred during active military service, or is otherwise etiologically related thereto, taking into consideration relevant in-service and post-service documented medical history, the Veteran's own assertions, and any reasonably substantiated instance of hazardous occupational chemical exposure in service. 

Regarding the final consideration above, however,           the examiner is reminded that where averred hazardous chemical exposure is one of proximity to Agent Orange, under applicable law, generally, exposure to Agent Orange cannot be substantiated by a claimant's lay testimony in and of itself, absent corroboration by independent documentation. 

The examiner should include in the examination report the rationale for any opinion expressed. 

4. The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of  his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned undeliverable.

5. Then review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action must be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

6. Thereafter, readjudicate the claim on appeal, in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

